Appeal from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered October 31, 2005 in a personal injury action. The order granted in part plaintiffs motion to set aside the jury verdict and directed a new trial on the issue of damages for past pain and suffering.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Gorski, J.E, Smith, Lunn, Peradotto and Pine, JJ.